Citation Nr: 1008761	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-27 742	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The file was subsequently 
transferred to the Winston-Salem RO.

The Veteran and his father testified before a decision review 
officer (DRO) at a hearing in May 2004, and the Veteran alone 
testified at a hearing before the undersigned Veterans Law 
Judge at a hearing in June 2006.  Transcripts of both 
hearings are of record.

The case was remanded by the Board in October 2006 following 
the reopening of the Veteran's claims for proper due process 
notification, the obtainment of additional medical records, 
and to afford the Veteran examinations.  As will be discussed 
below, the Veteran did not submit signed release forms for 
the obtainment of private medical records; consequently, 
additional private records were not obtained.  Otherwise, a 
review of the record shows that the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The Veteran has submitted new evidence in the form of a 
statement regarding missing post-service treatment records, 
which relates to the issues on appeal.  The Veteran 
specifically waived his right to have the RO consider this 
evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2009).  However, the Board notes that the VA treatment 
records that the Veteran referred to from the Gainesville VA 
Medical Center (VAMC) for the years 1971-1973 were obtained 
following the Board's remand and are associated with the 
claims file.  


In a June 2009 rating decision, service connection was 
granted for bipolar disorder, evaluated as 50 percent 
disabling from February 22, 2001.  The Veteran disagreed with 
the initial rating and has requested a hearing before a 
Decision Review Officer at the RO.  Since this issue is not 
yet ready for certification to the Board, further action on 
the issue is REFERRED to the RO. 


FINDINGS OF FACT

1.  The Veteran's prostatitis was not incurred in service; no 
nexus to his service has been shown.

2.  The Veteran's degenerative disc disease and degenerative 
joint disease of the back were not incurred in service or 
manifested within one year from his discharge from service; 
no nexus to his service has been shown.


CONCLUSIONS OF LAW

1.  The Veteran does not have a prostate disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002 & Supp. 2009 ); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).  

2.  The Veteran does not have a back disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Merits of the Claims

Law

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).  

Prostate Disorder

The Veteran contends that he has a prostate disorder that is 
related to his military service.  The Veteran contends that 
he was told at his discharge examination in service that he 
had an enlarged prostate and that he was treated for 
prostatitis within months of his release from service.  He 
contends that he was told not to report the enlarged prostate 
as it would delay his release from service.  The Veteran's 
discharge examination dated in February 1970 revealed a 
normal prostate.
A VA medical record dated in October 1970 showed that the 
Veteran had an intermittent history for prostatitis.  
Examination revealed that he had an enlarged, soft, and baggy 
prostate.  

A VA examination dated in April 1971 revealed that the 
Veteran's prostate was of normal size, shape, consistency, 
and sensitivity.  No prostatitis was found, but a history of 
prostatitis was noted.

A private medical record from F.C., M.D. dated in August 1971 
indicates that he had treated the Veteran since June 1970 for 
recurrent prostatitis.  A subsequent record dated in March 
1978 from Dr. F.C. reportedly shows that the Veteran was 
treated from April 1970 through April 1972 for prostatitis.  
A note accompanying that letter indicates that previous 
reports were regarding the Veteran's father's condition. 

A second VA examination dated in September 2002 reveals that 
the Veteran's prostate was moderately enlarged; no 
appreciable nodule or area of hardness.  No diagnosis of any 
prostate disorder, including prostatitis, was made.

A letter from V.M., M.D. dated in July 2006 shows that the 
Veteran's chronic recurring prostatitis was incurred during, 
and was aggravated by, his active duty service.  Dr. V.M. 
indicated that the opinion was based on a review of the 
Veteran's medical records, including his service treatment 
records.  Dr. V.M. opined that by the Veteran's own history 
and as evidenced on his discharge examination, he suffered 
from chronic recurring prostatitis during active duty.

The Veteran was afforded a third VA examination dated in 
April 2009; his claims file was reviewed.  Following 
examination, the Veteran was diagnosed with chronic 
prostatitis.  The Veteran reported that he had it initially 
found after his discharge from service.  He also reported 
that he had an episode in service, but there is no 
documentation of treatment for prostatitis in service.  The 
examiner opined that the Veteran's chronic condition was not 
incurred while on active duty as there was no documentation 
on active duty of acute or chronic prostatitis.

The competent medical evidence of record shows that the 
Veteran has been diagnosed with prostatitis as early as 1970, 
the same year he was released from active duty.  However, the 
probative evidence of record indicates that the Veteran's 
disability is not related to his service.  In this regard, 
the Board notes that the Veteran's STRs were silent as to any 
diagnosis of prostatitis, or any other prostate disorder; 
moreover, his discharge examination in February 1970 revealed 
a normal prostate.  Additionally, the VA examiner in April 
2009 opined that the Veteran's disability was not incurred in 
service, as there was no documentation of the disability in 
service.  

The Board acknowledges the opinion of Dr. V.M. that the 
Veteran's chronic recurrent prostatitis was incurred during, 
and aggravated by, his active service.  As noted above, Dr. 
V.M. reportedly based his opinion on a review of the 
Veteran's medical records.  However, the Board does not find 
this opinion probative because although Dr. V.M. noted a 
review of the Veteran's STRs, and based his opinion, in part, 
on the Veteran's discharge examination, the Veteran's STRs do 
not show any diagnosis of prostatitis.  As already noted 
above, the Veteran's discharge examination showed a normal 
prostate.  Dr. V.M. did not identify any specific STRs that 
supported his opinion, nor did he explain what information in 
the Veteran's STRs led him to his conclusion.  Without 
specifically identifying what service records showed that the 
Veteran's condition was incurred in service, especially as 
the VA examiner's, and the Board's, review of the service 
records shows no diagnosis of prostatitis, the Board simply 
does not find Dr. V.M.'s opinion to be persuasive.  

The Board acknowledges the Veteran's contentions that he was 
told that he had an enlarged prostate at his discharge 
examination and not to report it to avoid delaying his 
release from service.  However, the Veteran's assertions are 
contradicted by the finding on the discharge examination, 
which plainly revealed a normal prostate.  

The Board also acknowledges that the Veteran was diagnosed 
with prostatitis within one year from his discharge from 
service.  However, prostatitis is not a disease for which 
service connection can be presumptively granted.  See 
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).  Therefore, 
although the Veteran did have prostatitis the same year he 
was discharged from service, such fact does not show that it 
was incurred or aggravated by his service.  

In sum, based on the Veteran's STRs not showing any 
documentation of prostatitis or any other prostate disorder, 
and the April 2009 VA examiner's opinion, the Board finds 
that the Veteran's prostate disorder is not related to his 
military service.

The Board acknowledges the Veteran's belief that he has a 
prostate disorder related to his military service.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to etiology 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for a 
prostate disorder is denied.  See 38 U.S.C.A §5107 (West 2002 
& Supp. 2009).

Low back disorder

The Veteran contends that he has a low back disorder that is 
related to his service.  He contends his current disability 
is the result of numerous injections in his buttocks 
following surgery and two in-service injuries.  The Veteran's 
STRs show a muscle strain in July 1967 and a low back strain 
in January 1968.  An entry dated in January 1970 shows 
complaints of back pain; he was diagnosed with a viral 
illness.  The STRs document surgery, but do not indicate 
numerous injections in the buttocks; even if the Veteran did 
receive injections, there is no documentation of any adverse 
reaction.  His February 1970 discharge examination showed 
normal spine; a back strain in 1968 was noted, with no 
complications and no sequelae.

Of record are numerous VA and private treatment records 
documenting complaints of back pain.  A VA treatment record 
dated in June 1975 shows that the Veteran had a disclocated 
back.  Dr. F.C.'s March 1978 letter revealed that the Veteran 
was treated for lumbosacral lower back problems between April 
1970 and April 1972.  A VA treatment record dated in October 
1977 shows that the Veteran reported that he had had 
recurrent attacks of low back pain since his second in-
service back injury.  The records do not show any diagnosis 
of arthritis within one year from his discharge from service; 
rather, degenerative joint disease and degenerative disc 
disease were not shown until 1999.  

A private back evaluation dated in May 2002 by C.L., M.D. 
reveals that the Veteran was diagnosed with cervical and 
lumbar myofascial pain syndromes, secondary to injuries 
sustained in service; and degenerative disc disease L3-S1.  
Dr. C.L. opined that the Veteran's pre-existing multiple 
traumatic injuries sustained during service were clinically 
related to his degenerative disc disease.  No rationale was 
provided for the opinion. 

A letter from D.B., M.D. dated in July 2002 shows that the 
Veteran had been treated by him since 1987.  He reviewed the 
Veteran's military and VA history and found that the 
Veteran's back pains were as likely as not initiated, 
aggravated, or both, while on active duty.  He noted that it 
did not appear that there were any x-rays or more extensive 
tests done at the time of his injuries in service.  The 
letter indicates that the Veteran reported at an office visit 
in January 1987 that his low back pain started after in-
service surgery in 1967.

At the Veteran's September 2002 VA examination he was 
diagnosed with chronic low back pain; abnormal MRI finding of 
the lumbosacral spine read as L4-L5,S1 desiccation L4-L5 
right facet degenerative joint disease, right para disc 
protrusion with bilateral foraminal stenosis L3-L4, small 
posterior annular tear, borderline central stenosis with 
moderate to severe right foraminal stenosis; and degenerative 
joint disease of the cervical spine, foraminal encroachment, 
and muscle strain.  No etiology of the disabilities was 
given.  

The Veteran was afforded another VA examination in April 
2009.  His claims file was reviewed.  Following examination, 
the Veteran was diagnosed with degenerative disc disease and 
degenerative joint disease of the lumbosacral spine.  The 
Veteran reported his in-service injuries and that no x-rays 
were ever taken.  The examiner opined that the Veteran's 
current back condition was not secondary to active duty back 
problems.  The rationale was that the Veteran had a self-
limited strained back in service, after which he returned to 
full duty; when he was released from service, there was no 
chronic back condition.  

Here, although there is evidence that the Veteran has 
degenerative joint disease and degenerative disc disease, and 
of two in-service injuries, the Board finds the Veteran's 
disabilities are not related to his military service.  The 
Board finds the April 2009 VA examiner's opinion persuasive, 
as it includes a rationale based on a review of the Veteran's 
records.  In this regard, the Board notes that the Veteran's 
discharge examination showed a normal spine; the Veteran's 
1968 strain was specifically noted and no complications or 
sequelae were found.  Moreover, aside from the STRs related 
to the Veteran's injuries and the entry showing back pain 
that had a diagnosis of a viral illness, the remainder of his 
STRs are silent for back complaints or any diagnosis of a 
chronic disability.  In other words, his STRs indicate that 
the Veteran's injuries resolved with no continuing 
complaints.  No chronic back condition was manifested in 
service.  Moreover, as the evidence does not show that the 
Veteran's arthritis was manifested until 1999, more than 25 
years after service, service connection on a presumptive 
basis is not warranted.  See 38 C.F.R. §§ 3.307(a)(3); 
3.309(a).

The Board also acknowledges that the Veteran had repeated 
complaints of low back pain beginning in 1975, five years 
after he was discharged from service.  However, the Board 
finds that that the Veteran's complaints do not show a 
continuity of symptomatology, as the Veteran's STRs show that 
any in-service injuries resolved prior to discharge.  
Although the Veteran had back complaints five years after 
service, the medical evidence does not show that his post-
service symptomatology was a continuation of his in-service 
complaints, as his STRs, including his discharge examination, 
show that his injuries resolved in service with no 
complications and no sequelae.  

Additionally, regarding the Veteran's contention that he 
received injections in his buttocks that caused his 
disability, the Veteran's STRs do not support his 
contentions.  There is no documentation as to the Veteran 
receiving numerous injections that caused a low back 
disability, nor has any medical profession provided a finding 
as to that fact.   

The Board acknowledges that Dr. C.L. opined that the 
Veteran's back disorder was related to his military service.  
However, the Board does not find that probative, as it did 
not include any rationale for the opinion, unlike that of the 
2009 VA examiner.  The Board also acknowledges Dr. D.B.'s 
opinion that the Veteran's back pains were related to his 
military service, and that he indicated reviewing the 
Veteran's medical records in formulating his opinion.  
Notwithstanding the rationale and review of the Veteran's 
medical records in rendering a positive nexus opinion, the 
Board does not find Dr. D.B.'s opinion as persuasive as that 
of the 2009 VA examiner.  In this regard, although Dr. D.B. 
reported reviewing the Veteran's medical records, aside from 
noting that there were no x-rays or extensive tests done at 
the time of the Veteran's in-service injuries, Dr. D.B. did 
not identify what in the Veteran's records led him to his 
conclusion.  Comparatively, the VA examiner noted that the 
Veteran had a self-limited strained back in service, after 
which he returned to full duty, and that there was no chronic 
back condition when released from service, as shown by the 
1970 discharge examination.  Dr. D.B.'s rationale did not 
account for the normal discharge examination with a finding 
of no complications and no sequelae from the in-service 
strain.  

In sum, based on the Veteran's STRs showing injuries that 
were resolved in service, and the April 2009 VA examiner's 
opinion, the Board finds that the Veteran's low back disorder 
is not related to his military service.

The Board acknowledges the Veteran's belief that he has a low 
back disorder related to his military service.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to etiology 
of a disability.  Espiritu, supra; 38 C.F.R. § 3.159(a) (1).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for a 
low back disorder is denied.  See 38 U.S.C.A §5107.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2002, before the AOJ's initial adjudication of the claims, 
and again in December 2006 and June 2008.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the Veteran's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)  
With regards to the December 2006 and June 2008 notices, the 
Board notes that they mistakenly indicated that the Veteran 
had new and material evidence claims, and provided 
information as to reopening claims, even though the October 
2006 Board decision reoepened the claims.  However, despite 
the additional unnecessary information, the Board finds that 
the Veteran was not prejudiced by those notifications because 
they provided the Veteran with information regarding the 
underlying claims of service connection, which are the issues 
on appeal.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured VA examinations in furtherance of his 
claims.  Following the Board's October 2006 remand, the RO 
was instructed to obtain private treatment records identified 
by the Veteran.  The December 2006 VCAA notification included 
releases for the private treatment records; however, the 
Veteran did not return them.  Instead, in correspondence 
dated in January 2007, the Veteran indicated that he was in 
the process of researching old records and contacting 
doctors, and that he was working on new evidence that he was 
going to submit; no private medical records have been 
received.  The Board finds that another remand for VA to 
obtain the records is not necessary as the Veteran, despite 
having been notified in accordance with VA's duty to assist 
and supplied with release forms for VA to obtain the private 
records, chose instead to obtain the records himself.  
Therefore, the Board concludes that VA has discharged its 
duty to further assist the Veteran in obtaining these 
outstanding records.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991) (the duty to assist is not a one-way street).  VA has 
no duty to inform or assist that was not met.

VA opinions with respect to the issues on appeal were 
obtained in April 2009.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted above, the Board finds that the VA opinions 
obtained in this case were sufficient, as they were 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  They consider all of the pertinent 
evidence of record, the statements of the appellant, and 
provide explanations for the opinions stated.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).


ORDER

Entitlement to service connection for a prostate condition is 
denied.

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


